
	

115 HR 4561 : Security Assessment Feasibility for Equipment Testing and Evaluation of Capabilities for our Homeland Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 4561
		IN THE SENATE OF THE UNITED STATES
		January 10, 2018Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACT
		To provide for third party testing of transportation security screening technology, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Security Assessment Feasibility for Equipment Testing and Evaluation of Capabilities for our Homeland Act or the SAFE TECH Act.
 2.DefinitionsIn this Act: (1)AdministrationThe term Administration means the Transportation Security Administration.
 (2)AdministratorThe term Administrator means the Administrator of the Transportation Security Administration. 3.Third party testing of security screening technology (a)In generalNot later than 1 year after the date of the enactment of this Act, the Administrator, in consultation with the Under Secretary for Science and Technology of the Department of Homeland Security, shall develop a program to enable a vendor of transportation security screening technology to obtain testing, including as an alternative to the Administration’s testing process under paragraph (9) of section 114(f) of title 49, United States Code, by an appropriate third party, as determined by the Administrator, in consultation with the Under Secretary, of such technology before procurement or development of such technology.
			(b)Detection testing
 (1)In generalThe third party testing program authorized under subsection (a) shall include detection testing to evaluate the performance of a security screening technology relating to the probability of detection, the probability of false alarm, and other indicators that such technology is able to meet the Administration’s mission needs for detection of—
 (A)explosives; and (B)prohibited items.
 (2)Coordination with final processesTo the extent practicable, and without compromising the integrity of the Administration’s testing process under paragraph (9) of section 114(f) of title 49, United States Code, or the Department of Homeland Security’s oversight of such testing process, or increasing costs to the Administration, the Administrator shall coordinate the third party detection testing under paragraph (1) with any associated subsequent final Department of Homeland Security testing.
 (3)International partnershipsTo the extent practicable and permissible under law, and in accordance with national security interests of the United States, the Administrator shall—
 (A)share with appropriate international partners detection testing information and standards; and (B)coordinate with such appropriate international partners to align such testing information and standards to maximize the capability to detect explosives and other threats.
 (c)Alternative testing factorsThird party testing under subsection (a) may include as an alternative, at the discretion of the Administrator, the testing at the TSA Systems Integration Facility of the Administration, including testing for—
 (1)health and safety factors; (2)operator interface;
 (3)human factors; (4)environmental factors;
 (5)throughput; (6)reliability, maintainability, and availability factors; and
 (7)interoperability. (d)Testing frameworkThe Administrator, in consultation with the Under Secretary for Science and Technology of the Department of Homeland Security, shall—
 (1)establish a framework for the third party testing under this section to determine if the security screening technology that is the subject of such testing satisfies the Administration’s requirements before such technology may enter or re-enter, as applicable, operational testing at an airport or other transportation facility; and
 (2)use phased implementation to allow the Administration and the third party concerned to establish best practices.
 (e)Prioritization of third party testingThe Administrator may prioritize, when appropriate, the field testing of security screening technology and equipment by third parties.
			(f)Eligible entities
 (1)United States ownershipAn entity providing third party testing under the program developed pursuant to subsection (a) shall be owned and controlled by a citizen of the United States.
 (2)WaiverThe Administrator may waive the requirement specified in paragraph (1) with respect to an entity that is a United States subsidiary of a parent company that has implemented a foreign ownership, control, or influence mitigation plan that has been approved by the Defense Security Service of the Department of Defense prior to seeking to engage in third party testing. The Administrator has complete discretion to reject any proposal from a company to provide testing under subsection (a) that requires a waiver under this paragraph.
 (3)Conflicts of interestThe Administrator shall ensure, to the extent possible, that an entity providing third party testing under this section does not have a contractual, business, or other pecuniary interest (exclusive of any such testing) in—
 (A)the security screening technology subject to such testing; or the (B)vendor of such technology.
					4.Reciprocal recognition of security standards
 (a)In generalThe Administrator, in coordination with the European Civil Aviation Conference, shall continue development of a validation process for the reciprocal recognition of security validation processes for recognition of security screening technologies or certification authorities for deployment.
 (b)RequirementThe validation process under subsection (a) shall ensure that the certification process of each participating international security partner or recognized certification authority complies with Administration standards.
 5.GAO reviewNot later than 2 years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a study on the third party testing program developed under this Act. Such study shall include a review of the following:
 (1)Any efficiencies or gains in effectiveness achieved in the Administration’s operations as a result of such program.
 (2)The degree to which the Administration conducts timely and regular oversight of entities engaged in such testing.
 (3)The effect of such program on the following: (A)The introduction of innovative detection technologies into security screening operations.
 (B)The availability of testing for technologies developed by small to medium sized businesses. (C)Any vulnerabilities associated with such program including with respect to the following:
 (i)National security. (ii)Conflicts of interest between entities carrying out such testing and entities with such technologies to be tested.
 (iii)Waste, fraud, and abuse.  Passed the House of Representatives January 9, 2018.Karen L. Haas,Clerk. 